Citation Nr: 1423435	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left fourth finger disorder.

2. Entitlement to a higher initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for a left hand disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had periods of active service from June 8, 1987, to August 29, 1987, and from January 9, 1991, to May 8, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVJL) at an August 2012 Travel Board hearing at the RO. A transcript of the hearing proceedings is of record and has been reviewed. 

In a March 2013 decision, the Board denied the claim for a higher initial rating in excess of 50 percent for PTSD and, in the same document, remanded the Veteran's claims for service connection for left finger and left hand disorders. 

The Veteran appealed the denial of a higher initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court). In a September 2013 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated that portion of the March 2013 Board decision.

A review of the record reveals that the Veteran is seeking service connection for sleep apnea. However, this has not been developed or adjudicated for the Board's review. The matter is referred to the RO for appropriate consideration.

The issue of service connection for a left hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current left fourth finger disorder is related to service. 

2. For the entire initial rating period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for a higher initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left fourth finger disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decisions must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As the Board will grant the Veteran's claim for service connection for a left fourth finger disorder, the Board need not discuss VA's compliance with the VCAA regarding that matter. 

Here, the Veteran was provided with the relevant notice and information regarding his claim for service connection for PTSD in an October 2009 letter, prior to the initial adjudications of the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was provided with VA medical examinations to determine the severity of his claimed disorder. The VA medical examination reports contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and indicate the severity of the disability in a sufficient matter to allow for rating of the disability. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. 
§ 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The claim for a higher initial rating for PTSD is from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a March 2013 Remand, the Board requested that the AOJ procure records regarding the Veteran's service in the United States Marine Corps Reserves between 1987 and 1993; and provide the Veteran with a VA medical examination to determine the nature and etiology of his claimed left fourth finger disorder. The AOJ procured service pay records and provided the requested examination. The Board finds that the AOJ complied with the Board's Remand directives regarding the issue of a left fourth finger disorder. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at an August 2012 Travel Board hearing. The hearing was adequate as the undersigned Acting Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis Criteria and
Burden of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of a higher initial rating and service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Left Fourth Finger Disorder

The Veteran contends that he incurred a left fourth finger disorder during service. 

In regards to evidence of a current disability, in a December 2013 VA medical examination report, a VA examiner diagnosed the Veteran as a combination of left fourth finger disorders, specifically a fourth distal phalynx extensor tendon rupture, degenerative joint disease of the fourth distal interphalangeal joint, and a fourth distal phalynx fracture.

In regards to evidence of in-service incurrence of those disorders, the service treatment records indicate treatment for an injury of the left fourth finger. 

In regards to medical evidence of a nexus between the current disorders and service, in the December 2013 VA medical examination report, a VA examiner determined that the Veteran's current left fourth finger disorders were related to the Veteran's in-service injury. 

Therefore, weighing all doubt in the Veteran's favor, the Board finds that service connection for a left fourth finger disorder should be granted. 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2013).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in these cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).




Higher Initial Rating for PTSD

The Veteran essentially contends that his PTSD symptomatology more nearly approximates that required for a rating in excess of 50 percent for the entire initial rating period.

In a September 2009 statement, the Veteran reported experiencing "sleepless nights and temper tantrums" related to stress.

In a September 2009 private treatment record, the Veteran stated that his wife was "aggravating." The Veteran indicated that he had experienced sleep apnea, and that he "talks, fights, yells in bed - 'terrifies wife.'" The Veteran reported that it took him twice as long to swim in basic training because he had never swam prior to service. The Veteran indicated that he panicked the first time he was asked during training to jump off a plank to prove that he could not swim. The private examiner wrote that the Veteran "displayed hyperventilated breathing patterns in session." The Veteran stated that the Veteran's marital distress was related to his symptomatology and that he had slept on the couch "many times." The Veteran stated that he had a fear of putting his head underwater even in the shower. The Veteran indicated that his son was scared of water and that he blamed himself for this because he would not take the child to the pool due to his fear. The Veteran stated that he was upset at his parents because they had told others of his fear of water. The Veteran indicated that he had experienced "short patience," "road rage," "fear of tight spaces," and "trouble breathing." The Veteran denied having a significant startle response. The Veteran indicated that he believed that he "got the short end of the stick" as he was supposed to go to college due to his reserves duty. The Veteran indicated that his blood pressure was high "off and on." The Veteran was worried that things that he inhaled during service might have been cancerous. The Veteran stated that he had trouble breathing, even after he lost weight. As the Veteran was unable to exercise, the Veteran reported regaining the weight. The private examiner diagnosed PTSD, sleep apnea (as reported by the Veteran), high blood pressure (as reported by the Veteran); problems with his primary support group; and marital discord. The private examiner noted that the Veteran was well-oriented in all spheres; presented himself in an appropriate fashion; had normal recent and remote memory; experienced no conceptual disorganization; had normal thought content; was open and cooperative; and showed good judgment. The private examiner reported that the Veteran appeared hyperalert; his affect was blunted; his mood was anxious; his eye contact "could be described as darting eyes at times;" his speech was characterized by flight of ideas; he exhibited fidgetiness; and attention/concentration were characterized by distractability.  

In an October 2009 statement, the Veteran wrote that he experienced PTSD symptomatology related to an incident in-service training incident involving a swimming pool. The Veteran stated that he could not swim but was forced into the pool anyways. Afterwards, his fellow service members laughed at him as he "cried like a b****." The Veteran wrote that he currently had issues with "driving over large bridges with water." The Veteran also stated that he kept a "life vest in my truck when I drive."

In an October 2009 statement, the Veteran wrote that he experienced PTSD symptomatology related to the in-service involving the swimming pool. The Veteran stated that it caused "a major family issue now with my son and wife with going places like beaches and even pools at hotels." The Veteran wrote that he could not get in a swimming pool under any circumstances and had to hold his breath in the shower because of the sensation of water hitting his face. The Veteran indicated that he was working with a doctor to control his breathing and heart rate in such situations. The Veteran also stated that he had nightmares about his service in Desert Storm. 

In an October 2009 private treatment record, the Veteran reported experiencing increased "low-frustration tolerance levels" over the previous week, with "increased irritability and short-fuse." The Veteran indicated that his wife was concerned with having guns in the house, but stated that he felt the need to have guns for protection.

In an August 2010 VA psychiatric examination report, a VA examiner noted reviewing the claims file prior to writing the report. During an interview, the Veteran reported experiencing symptoms that included irritability, short temper, sleep difficulty, startle reaction, depression, tearfulness, and nightmares. The Veteran stated that he had a one-year old child and, due to irritation over the child's crying, would have to sleep in another room. The Veteran stated that he had intrusive thoughts about his combat experiences and sometimes flashbacks. For example, the Veteran stated that, after seeing a military vehicle on the road, he thought that he was driving in a convoy. He was currently receiving Trazodone and Clonazepam. He had been taking this for the past year. He reported that the Trazodone did not help him with his sleep, but he acknowledged the Clonazepam helped him calm down somewhat. He stated he had never been hospitalized for psychiatric purposes. The Veteran was currently employed. He stated that he had missed work on a sporadic basis because of sleep difficulty and other symptoms related to his PTSD. The Veteran was married and lived with his wife and two young children. The Veteran stated that he had experienced suicidal ideation approximately one year previous to examination, but did not take any steps. He indicated that he had only passing thoughts of death. 

On examination, he was described as adequately dressed and groomed. Speech was coherent and goal-directed, but halting and slow at times. He was alert and properly oriented. Affect was flat and mood was dysphoric. Insight and judgment were adequately developed. Recent and remote memories were described as adequate. Attention and concentration were fair. He was not currently experiencing suicidal or homicidal ideation. He was cooperative throughout the evaluation and exhibited no abnormal behavior. He gave no evidence of a thought disorder or perceptual disturbance.

The Axis I diagnosis was PTSD. He was given a GAF score of 60.

In a January 2011 private treatment record, the Veteran reported being "concerned about 'mixing up' what really happened versus things he remembers from dreams." The Veteran stated that he was concerned about property renters in his neighborhood who were disrespectful of the property in the community, especially the renters' children. The Veteran reported that he had become tougher on his children after seeing the disrespectful behavior of others' children. The Veteran indicated that he and his wife had different views on parenting techniques, as he favored consistency and fairness. The Veteran stated that he had been "confronting his wife about the consequences" which might result from their different styles of parenting.

In a May 2011 private treatment record, the Veteran reported feeling "`repetitive/not remembering things,'" and wondered if such difficulties could be age-related. The Veteran reported having an increase in dream activity, especially dreams of actual events he had experienced. Unfortunately, the Veteran also reported having difficulty discerning the memories of the real events from his dream accounts of those events, a quirk for which others had "labelled" him in his mind. The private examiner told him to reassure himself that he was able to tell reality from dreams, and not to overreact to any symptoms of his PTSD. The Veteran reported experiencing increased frustration when he "duplicated" activities and had taken to writing things down more often to avoid such problems. The Veteran stated that he experienced increased frustration with those who would not accept being told "no." The Veteran stated that his son had been noticing his symptoms, and had asked his wife why he was mad all the time. The Veteran was upset that his son would not talk to him directly about his symptoms.

In an additional May 2011 private treatment record, the Veteran reported experiencing stress as he had to attend a funeral and act as a pallbearer after an unexpected death. The Veteran stated that he had experienced "flashbacks" involving his grandmother and others who had died during his lifetime. The Veteran also indicated that, in the same weekend, he had to go to a high school graduation. Overall, the Veteran stated that the weekend was "terrible." The Veteran also stated that he learned that a 13 year-old cousin had been sexually assaulted, causing him to ruminate on how the experience would affect her. The Veteran said that he found his wife to be judgmental, resulting in defensiveness on his own part, leading to escalation occasionally. The Veteran stated that he had been thinking about the events in service, and what he did and did not do while deployed. While the Veteran stated that he would not forget those days, he reported having to reassure himself regarding what he experienced as dreams and what was reality. 

In a June 2011 private treatment record, the Veteran stated that his mother was sick and staying in the hospital due to chest pains. The Veteran stated that he still had difficulty discerning between what were his actual memories and his dreams. The Veteran also indicated that he was still experiencing symptoms of anger and anxiety. The Veteran stated that his son had started swimming lessons the previous day. The Veteran reported that this caused difficulty for him as he was still terrified of water. The Veteran stated that he experienced changes in his symptomatology as summer approached. The Veteran also indicated that he had continuing memory loss and migraines.

In an additional June 2011 private treatment record, the Veteran reported having a "stressful week," as his wife had purchased a backyard swimming pool without telling him. The Veteran stated that he had experienced a nightmare about the pool. The Veteran stated that he dreamed about fighting in the water, almost as if the dream were a flashback, and woke up in tears. The Veteran said that his father had been trying to call him and that he assumed that his wife had talked to his father about him. The Veteran indicated that he could not spend time with his children outside because of the pool. The Veteran stated that he had been trying to avoid the house because of the situation. He also reported that he was considering leaving and had told his wife about this. The Veteran expressed being irritation because leaving his wife under these circumstances would make him look bad. The private examiner discussed the idea of walking in the pool, telling the Veteran that he did not need to try to swim or dunk his head under the water. The private examiner stated that the Veteran reported having "superstitious behavior," apparently related to his difficulties with the pool. The private examiner also stated that the Veteran appeared hypervigilant and that his eyes were darting.

In a July 2011 private treatment record, the Veteran stated that workers had levelled off the yard for the pool. The Veteran indicated that he remained upset that he was not consulted about the project, and had "set hard limits" about his decision not to be involved in it. The private examiner stated that the Veteran appeared exhausted during the session.

In a September 2011 private treatment record, the Veteran indicated that he was having difficulties sleeping due to headaches.

In a January 2012 VA psychiatric examination report, the Veteran reported that he continued to work for a university. He stated that he functioned well with students, but preferred to work alone. He stated he would often leave situations with co-workers to avoid losing his temper. He was still receiving treatment at the private facility and met with his therapist twice monthly. He was continuing to take Clonazepam and Trazodone. He stated the medication was recently increased to help with his anxiety. There had been no changes in his history of treatment. He described various symptoms associated with PTSD, to include recurrent nightmares and flashbacks, avoidance of activities, diminished interest in things, irritability, hypervigilance, sleep difficulty, depression, anxiety, suspiciousness, disturbances in motivation and mood, and obsessional rituals. He was given an Axis I diagnosis of PTSD. The examiner gave a GAF score of 55. Notation was made that the Veteran was experiencing increasing difficulties with work and social interactions because of his irritability.

In a February 2012 private treatment record, the Veteran stated that his migraine headaches had worsened, and now he was starting to feel tingling around his jaw. The Veteran stated that he was stressed about his grandmother who was 94. The Veteran indicated that he had experienced crying spells. The Veteran stated that he had experienced anxiety attacks, no less than three times per month but sometimes with two weeks in between attacks. The Veteran reported dealing with these by withdrawing. The Veteran stated that he had experienced "confrontations" at his workplace and with his son's teacher. The Veteran stated that he was irritable with his wife and her family. The Veteran reported getting defensive and then quickly offensive at work. The Veteran stated that he could not identify any triggers or cues to his anxiety, except that they happened more in the afternoon or while he was driving. The Veteran indicated that his son was having trouble at school, because he was not listening and lying. The Veteran stated that his goals were to get rid of his migraines and to stop being confrontational.

In an additional February 2012 private treatment record, the Veteran indicated that he had been diagnosed recently as being borderline diabetic. The Veteran also stated that his dad had a stroke the previous week and that it was "hard" seeing his dad so sick. The Veteran reported experiencing irritable moods. He also indicated that he still had headaches, which would appear without any triggers, would last three hours, and would be exacerbated by noise. The Veteran also stated that he experienced stress and depression. The Veteran reported being angry and confrontational about everything, stated that "things are changing" for him, and that he was "not letting others take advantage of me." The private examiner stated that the Veteran displayed pressured/rapid speech with few pauses for breath during the session. The Veteran's attitude and patience appeared to be short, and he appeared hypervigilant. The private examiner diagnosed PTSD, increased blood pressure (as reported by the Veteran); and difficulties with the primary support group (related to family health problems and marital discord). The private examiner indicated that the GAF score was 55.

At the August 2012 Travel Board hearing, the Veteran testified that he was continuing to work, although he complained of missing time because of his PTSD symptoms.

Having reviewed the evidence of record, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate the occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, required for a next higher 70 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130.

Although the Veteran reported experiencing some suicidal ideation in approximately 2009, the record indicates that the Veteran did not act upon it and experienced only passive thoughts regarding death thereafter. 

In the private treatment records, the private examiner noted that the Veteran sometimes talked constantly and, in one instance, expressed a flight of ideas. Yet, for the entire initial rating period, the Veteran's speech symptomatology did not more nearly approximate the illogical, obscure, or irrelevant speech noted in the criteria for a next higher rating. 

The Veteran reported experiencing what he believed to be flashbacks in a couple of instances. In other instances, the Veteran reported having difficulty discerning between dreams of events and his memories of the events. Yet the record contains no report of the spatial disorientation listed in the rating criteria for a next higher 70 percent rating. 

The record also contains no notation indicating that the Veteran neglected either his personal appearance or his hygiene, as listed in the criteria for a 70 percent rating.

The Veteran has made several statements indicating that he was confrontational and irritable with others, leading to arguments. The Veteran also indicated that he was impatient and sometimes experienced road rage. Yet, for the entire initial rating period under appeal, the Veteran's symptomatology was not manifested by the unprovoked irritability with periods of violence listed as criteria for a next higher rating. 

Moreover, the record indicates that the Veteran has experienced difficulty with his family relationships due to his symptomatology. The Veteran stated that he was sometimes angry with both his wife due to differences in their parenting styles and her decision to buy a pool despite his phobias. Moreover, the Veteran indicated that he was hard on his son due to perceived disrespect and instances of lying. Yet, in each instance, the Veteran acknowledged his problems and, as noted in his therapists records, sought to find ways to work on and moderate his behavior. As the Veteran has maintained his relationships throughout the initial rating period, the record does not indicate that the Veteran's symptomatology has more nearly approximated an inability to establish and maintain effective relationships. 

During the initial rating period, examiners assigned several GAF scores after interviewing the Veteran, ranging from 55 to 60. Such scores are not indicative of severe impairment contemplated by the next higher 70 percent rating. 

The Board considered the entire record of evidence in making its decision, to include the private examiner's notations indicating that the Veteran sometimes exhibited darting eyes, fidgetiness, memory loss, anxiety attacks, and crying spells. In the January 2012 VA medical examination report, a VA examiner noted that the Veteran had obsessional rituals which interfered with his routine activities, but did not describe the activities. The Board notes that obsessional rituals are a symptom included in the listed criteria for the next higher 70 percent rating. 

Yet, even with such evidence, when looking at the Veteran's entire disability picture for the initial rating period, the Board finds that the Veteran's PTSD symptomatology did not more nearly approximate that required for a next higher rating under the appropriate Diagnostic Code. As the preponderance of the evidence is against the granting of a rating in excess of 50 percent for PTSD for the entire initial rating period, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56. 

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's PTSD. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.

As the schedular evaluations contemplate the symptomatology of the Veteran's PTSD, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's PTSD, the Board is not required to remand these issues to the RO for the procedural actions outlined in 
38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for a left fourth finger disorder is granted.

A higher initial rating in excess of 50 percent for PTSD is denied.


REMAND

In the March 2013 Remand, the Board requested that the AOJ provide an examination with a medical opinion regarding the etiology of the Veteran's claimed left hand disorder, as opposed to service-connected left finger disorder. As no such examination and opinion is of record, a remand is required. 

Moreover, the Veteran claims that his left fourth finger disorder caused his claimed left hand disorder. Therefore, a VCAA notice regarding the requirements to sustain a claim for service connection secondary to a service-connected disability should be issued to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter regarding the requirements for sustaining a claim for service connection for a left hand disorder secondary to the service-connected left fourth finger disorder. 

2. Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed left hand disorder. After securing the necessary releases, the AOJ should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. At a minimum, the AOJ must procure all outstanding VA treatment records.

3. Provide an examination to determine the nature and etiology of the Veteran's claimed left hand disorder. 

Having reviewed the claims file, interviewed the Veteran, and performed any necessary examination, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent or great probability) that any diagnosed left hand disorder, other than a left fourth finger disorder, was caused by service or any incident of service? 

b. Is it at least as likely as not (50 percent or great probability) that any diagnosed left hand disorder, other than a left fourth finger disorder, was caused or aggravated by the Veteran's service-connected left fourth finger disability? 

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond..

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


